Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Priority
	The previous priority issue pointed out by applicant on 12/15/2020 has been corrected. The country for the priority has been changed from Japan to EP so this priority corresponds to the ADS filed 6/6/2019. The examiner contacted the patent Electronic Business Center customer support center to notify them of this correction and to request another attempt to electronically retrieve the priority document under the priority document exchange program. As of 1/19/2021, the result of that attempt is unknown.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/19/2021